                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 MERSEN USA EP CORP.,
                                                                       DATE FILED: 6/3/2021
                           Plaintiff,

                    -against-                                   1:21-cv-00763 (MKV)
                                                                        ORDER
 TDK ELECTRONICS INC., and TDK
 (ZHUHAI FTZ) CO., LTD.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Defendants filed a letter seeking a pre-motion conference in anticipation of a motion to

dismiss Plaintiff’s complain. See Letter to Court, ECF No. 21. Plaintiff opposes any motion and

has requested that the Court grant jurisdictional discovery. See Letter to Court, ECF No. 22.

The Court will hold a Pre-Motion Conference on June 14, 2021 at 2:00PM. The conference will

be held telephonically. To join the conference, dial 888-278-0296 and enter access code

5195844.

       To the extent Plaintiff seeks jurisdictional discovery in response to arguments raised in

Defendants’ pre-motion letter, Plaintiff should file a supplemental letter by 5:00PM on June 8,

2021 explaining the basis for that request and what information Plaintiff intends to seek in

discovery. Defendants may file a response letter by 5:00PM on June 10, 2021.



SO ORDERED.
                                                     _________________________________
                                                     _ ____
                                                     __  _ ______________
                                                                       __________
                                                                               ____
                                                                                  ____
                                                                                    ____
                                                                                       _ _____
Date: June 3, 2021                                   MARY YKKAYAY V  VYSKOCIL
                                                                      YSKOCI
                                                                      YS      CIIL
      New York, NY                                          States
                                                     United S        District
                                                              tates Di strict Judge
                                                                      ist
